Exhibit 10.19

 

INDEMNIFICATION AGREEMENT

 

This Agreement is made effective as of the          day of                     ,
by and between Equitable Resources, Inc., a Pennsylvania corporation (the
“Company”) and                                          (the “Indemnitee”), a
director and/or officer of the Company.

 

WHEREAS, it is essential that the Company retain and attract as directors and
officers the most capable persons available; and

 

WHEREAS, Indemnitee is a director and/or officer of the Company and in that
capacity is performing a valuable service for the Company; and

 

WHEREAS, Company Bylaws (the “Bylaws”) contain a provision which provides for
indemnification of and advancement of expenses to the directors and officers of
the Company for liabilities and expenses they incur in their capacities as such,
and the Bylaws and the applicable indemnification statutes of the Commonwealth
of Pennsylvania provide that they are not exclusive; and

 

WHEREAS, in recognition of Indemnitee’s need for protection against personal
liability in order to enhance Indemnitee’s continued service to the Company in
an effective manner, the potential difficulty in obtaining satisfactory
Directors and Officers Liability Insurance (“D & O Insurance”) coverage, and
Indemnitee’s reliance on the Bylaws, and in part to provide Indemnitee with
specific contractual assurance that the protection promised by the Bylaws will
be available to Indemnitee (regardless of, among other things, any amendment to
or revocation of the Bylaws or any change in the composition of the Company’s
Board of Directors or acquisition transaction relating to the Company), the
Company desires to provide in this Agreement for the indemnification of and the
advancing of expenses to Indemnitee to the fullest extent permitted by law and
as set forth in this Agreement, and, to the extent insurance is maintained, for
the continued coverage of Indemnitee under the Company’s D & O Insurance
policies.

 

NOW, THEREFORE, in consideration of the premises and of Indemnitee continuing to
serve the Company directly or, at its request, another enterprise, and intending
to be legally bound hereby, the parties hereto agree as follows:

 

1.            Indemnity of Indemnitee.

 

(a)           The Company shall indemnify and hold harmless the Indemnitee
against any and all reasonable expenses, including fees and expenses of counsel,
and any and all liability and loss, including judgments, fines, ERISA excise
taxes or penalties and amounts paid or to be paid in settlement, incurred or
paid by Indemnitee in connection with any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative (hereinafter “a proceeding”) and whether or not by or in the right
of the Company or otherwise, to which the Indemnitee is, was or at any time
becomes a party, or is threatened to be made a party or is involved (as a
witness or otherwise) by reason of the fact that Indemnitee is or was a director
or officer of the Company or is or was serving at the request of the Company as
director, officer, employee, trustee or representative of another corporation or
of a partnership, joint

 

--------------------------------------------------------------------------------


 

venture, trust or other enterprise, including service with respect to employee
benefit plans, whether the basis of such proceeding is alleged action in an
official capacity or in any other capacity while serving as a director, officer,
employee, trustee or representative, unless the act or failure to act giving
rise to the claim for indemnification is determined by a court to have
constituted willful misconduct or recklessness; provided, however, that the
Company shall indemnify the Indemnitee in connection with a proceeding (or part
thereof) initiated by the Indemnitee (other than a proceeding to enforce the
Indemnitee’s rights to indemnification under this Agreement or otherwise) prior
to a Change of Control, as defined in Section 2(e), only if such proceeding (or
part thereof) was authorized by the Board of Directors of the Company.

 

(b)           Subject to the foregoing limitation concerning certain proceedings
initiated by the Indemnitee prior to a Change of Control, the Company shall pay
the expenses (including fees and expenses of counsel) incurred by Indemnitee in
connection with any proceeding in advance of the final disposition thereof
promptly after receipt by the Company of a request therefor stating in
reasonable detail the expenses incurred or to be incurred.

 

(c)           If a claim under paragraph (a) or (b) of this section is not paid
in full by the Company within forty-five (45) days after a written claim has
been received by the Company, the Indemnitee may, at any time thereafter, bring
suit against the Company to recover the unpaid amount of the claim.  The burden
of proving that indemnification or advances are not appropriate shall be on the
Company.  The Indemnitee shall also be entitled to be paid the expenses of
prosecuting such claim to the extent he or she is successful in whole or in part
on the merits or otherwise in establishing his or her right to indemnification
or to the advancement of expenses.  The Company shall pay such fees and expenses
in advance of the final disposition of such action on the terms and conditions
set forth in Section 1(b).

 

2.            Maintenance of Insurance and Funding.

 

(a)           The Company represents that a summary of the terms of the policies
of D&O Insurance in effect as of the date of this Agreement is attached hereto
as Exhibit A (the “Insurance Policies”).

 

Subject only to the provisions of Section 2(b) hereof, the Company agrees that,
so long as Indemnitee shall continue to serve as an officer or director of the
Company (or shall continue at the request of the Company to serve as a director,
officer, employee, trustee or representative of another corporation,
partnership, joint venture, trust or other enterprise, including service with
respect to an employee benefit plan) and thereafter so long as Indemnitee shall
be subject to any possible claim or threatened, pending or completed action,
suit or proceeding, whether civil, criminal or investigative, by reason of the
fact that Indemnitee was a director or officer of the Company (or served in any
of said other capacities), the Company shall purchase and maintain in effect for
the benefit of Indemnitee one or more valid, binding and enforceable policy or
policies of D & O Insurance providing coverage at least comparable to that
provided pursuant to the Insurance Policies.

 

(b)           The Company shall not be required to maintain said policy or
policies of D & O Insurance in effect if, in the reasonable, good faith business
judgment of the then Board of

 

2

--------------------------------------------------------------------------------


 

Directors of the Company (i) the premium cost for such insurance is
substantially disproportionate to the amount of coverage, (ii) the coverage
provided by such insurance is so limited by exclusions that there is
insufficient benefit from such insurance or (iii) said insurance is not
otherwise reasonably available; provided, however, that in the event the then
Board of Directors makes such a judgment, the Company shall purchase and
maintain in force a policy or policies of D & O Insurance in the amount and with
such coverage as the then Board of Directors determines to be reasonably
available.  Notwithstanding the general provisions of this Section 2(b),
following a Change of Control, any decision not to maintain any policy or
policies of D & O Insurance or to reduce the amount or coverage under any such
policy or policies shall be effective only if there are Disinterested Directors
(as defined in Section 2(e) hereof) and shall require the concurrence of a
majority of the Disinterested Directors.

 

(c)           If and to the extent the Company, acting under Section 2(b), does
not purchase and maintain in effect the policy or policies of D & O Insurance
described in Section 2(a), the Company shall indemnify and hold harmless the
Indemnitee to the full extent of the coverage which would otherwise have been
provided by such policies.  The rights of the Indemnitee hereunder shall be in
addition to all other rights of Indemnitee under the remaining provisions of
this Agreement.

 

(d)           In the event of a Potential Change of Control or if and to the
extent the Company is not required to maintain in effect the policy or policies
of D & O Insurance described in Section 2(a) pursuant to the provisions of
Section 2(b), the Company shall, upon written request by Indemnitee, create a
“Trust” for the benefit of Indemnitee and from time to time, upon written
request by Indemnitee, shall fund such Trust in an amount sufficient to pay any
and all expenses, including attorneys’ fees, and any and all liability and loss,
including judgments, fines, ERISA excise taxes or penalties and amounts paid or
to be paid in settlement actually and reasonably incurred by him or on his
behalf for which the Indemnitee is entitled to indemnification or with respect
to which indemnification is claimed, reasonably anticipated or proposed to be
paid in accordance with the terms of this Agreement or otherwise; provided that
in no event shall more than $100,000 be required to be deposited in any Trust
created hereunder in excess of the amounts deposited in respect of reasonably
anticipated expenses, including attorneys’ fees.  The amounts to be deposited in
the Trust pursuant to the foregoing funding obligation shall be determined by a
majority of the Disinterested Directors whose determination shall be final and
conclusive.

 

The terms of the Trust shall provide that upon a Change of Control (i) the Trust
shall not be revoked or the principal thereof invaded, without the written
consent of the Indemnitee, (ii) the Trust shall advance, within two business
days of a request by the Indemnitee, any and all expenses, including attorneys’
fees, to the Indemnitee (and the Indemnitee hereby agrees to reimburse the Trust
under the circumstances under which the Indemnitee would be required to
reimburse the Company under Section 5 of this Agreement), (iii) the Trust shall
continue to be funded by the Company in accordance with the funding obligation
set forth above, (iv) the Trustee shall promptly pay to the Indemnitee all
amounts for which the Indemnitee shall be entitled to indemnification pursuant
to this Agreement or otherwise, and (v) all unexpended funds in such Trust shall
revert to the Company upon a final determination by a majority of the
Disinterested Directors or a court of competent jurisdiction, as the case may
be, that the

 

3

--------------------------------------------------------------------------------


 

Indemnitee has been fully indemnified under the terms of this Agreement.  The
Trustee shall be a bank or trust company or other individual or entity chosen by
the Indemnitee and reasonably acceptable and approved of by the Company.

 

(e)           For the purposes of this Agreement:

 

(i)                                     a “Change of Control” shall mean any of
the following events (each of such events being herein referred to as a “Change
of Control”):

 

A.                                   The sale or other disposition by the
Company of all or substantially all of its assets to a single purchaser or to a
group of purchasers, other than to a corporation with respect to which,
following such sale or disposition, more than eighty percent (80%) of,
respectively, the then outstanding shares of Company common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of the Board of Directors is then owned beneficially,
directly or indirectly, by all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the outstanding
Company common stock and the combined voting power of the then outstanding
voting securities immediately prior to such sale or disposition in substantially
the same proportion as their ownership of the outstanding Company common stock
and voting power immediately prior to such sale or disposition;

 

B.                                     The acquisition in one or more
transactions by any person or group, directly or indirectly, of beneficial
ownership of twenty percent (20%) or more of the outstanding shares of Company
common stock or the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of the
Board of Directors; provided, however, that any acquisition by (x) the Company
or any of its subsidiaries, or any employee benefit plan (or related trust)
sponsored or maintained by the Company or any of its subsidiaries or (y) any
person that is eligible, pursuant to Rule 13d-1(b) under the Exchange Act (as
such rule is in effect as of November 1, 1995) to file a statement on Schedule
13G with respect to its beneficial ownership of Company common stock and other
voting securities, whether or not such person shall have filed a statement on
Schedule 13G, unless such person shall have filed a statement on Schedule 13D
with respect to beneficial ownership of fifteen percent or more of the Company’s
voting securities, shall not constitute a Change of Control;

 

C.                                     The Company’s termination of its business
and liquidation of its assets;

 

4

--------------------------------------------------------------------------------


 

D.                                    There is consummated a merger,
consolidation, reorganization, share exchange, or similar transaction involving
the Company (including a triangular merger), in any case, unless immediately
following such transaction:  (i) all or substantially all of the persons who
were the beneficial owners of the outstanding common stock and outstanding
voting securities of the Company immediately prior to the transaction
beneficially own, directly or indirectly, more than 60% of the outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
corporation resulting from such transaction (including a corporation or other
person which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets through one or more subsidiaries (a
“Parent Company”)) in substantially the same proportion as their ownership of
the common stock and other voting securities of the Company immediately prior to
the consummation of the transaction, (ii) no person (other than the Company, any
employee benefit plan sponsored or maintained by the Company or, if reference
was made to equity ownership of any Parent Company for purposes of determining
whether clause (i) above is satisfied in connection with the transaction, such
Parent Company) beneficially owns, directly or indirectly, 20% or more of the
outstanding shares of common stock or the combined voting power of the voting
securities entitled to vote generally in the election of directors of the
corporation resulting from such transaction and (iii) individuals who were
members of the Company’s Board of Directors immediately prior to the
consummation of the transaction constitute at least a majority of the members of
the board of directors resulting from such transaction (or, if reference was
made to equity ownership of any Parent Company for purposes of determining
whether clause, (i) above is satisfied in connection with the transaction, such
Parent Company); or

 

E.                                      The following individuals cease for any
reason to constitute a majority of the number of directors then serving: 
individuals who, on the date hereof, constitute the entire Board of Directors
and any new director (other than a director whose initial assumption of office
is in connection with an actual or threatened election contest, including but
not limited to a consent solicitation, relating to the election of directors of
the Company) whose appointment or election by the Board or nomination for
election by the Company’s shareholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the date hereof or whose appointment, election or nomination for election was
previously so approved.

 

5

--------------------------------------------------------------------------------


 

(ii)                                  a “Disinterested Director” means any
member of the Board of Directors of the Company who is unaffiliated with, and
not a representative of, an Interested Shareholder and who was a member of the
Board of Directors prior to the time that the Interested Shareholder became an
Interested Shareholder or became a member subsequently to fill a vacancy created
by an increase in the size of the Board of Directors and did receive the
favorable vote of two-thirds (2/3) of the Disinterested Directors in connection
with being nominated for election by the shareholders to fill such vacancy or in
being elected by the Board of Directors to fill such vacancy, and any successor
of a Disinterested Director who is unaffiliated with, and not a representative
of, the Interested Shareholder and is recommended or elected to succeed a
Disinterested Director by a majority of the Disinterested Directors then on the
Board of Directors.

 

(iii)                               “Interested Shareholder” means any person
(other than the Company or any subsidiary of the Company and other than any
profit sharing, employee stock ownership, or other employee benefit plan of the
Company or any subsidiary of the Company or any trustee of or fiduciary with
respect to any such plan when acting in such capacity) who or which:

 

A.                                   is at such time the beneficial owner,
directly or indirectly, of more then ten percent (10%) of the voting power of
the outstanding common stock of the Company;

 

B.                                     was at any time within the two-year
period immediately prior to such time the beneficial owner, directly or
indirectly, of more than ten percent (10%) of the voting power of the then
outstanding common stock of the Company;

 

C.                                     is at such time an assignee of or has
otherwise succeeded to the beneficial ownership of any shares of common stock of
the Company which were at any time within the two-year period immediately prior
to such time beneficially owned by any Interested Shareholder, if such
assignment or succession has occurred in the course of a transaction or series
of transactions not involving a public offering within the meaning of the
Securities Act of 1933, as amended.

 

(iv)                              a “person” means any individual, corporation,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government (or any subdivision, department,
commission or agency thereof), and includes without limitation any “person”, as
such term is used in Sections 13(d) of 14(d) of the Securities Exchange Act of
1934, as amended.

 

(v)                                 a “Potential Change of Control” shall occur
if:

 

6

--------------------------------------------------------------------------------


 

A.                                   the Company enters into an agreement or
arrangement the consummation of which would result in the occurrence  of a
Change of Control;

 

B.                                     any Person (including the Company)
publicly announces an intention to take or to consider taking actions which if
consummated would constitute a Change in Control; or

 

C.                                     the Board of Directors of the Company
adopts a resolution to the effect that, for purposes of this Agreement, a
Potential Change of Control has occurred.

 

3.            Continuation of Indemnity.

 

The Company’s obligations hereunder shall be applicable to any and all claims
made after the date hereof regardless of when the facts upon which such claims
are based occurred, including times prior to the date hereof.  All agreements
and obligations of the Company contained in this Agreement shall continue during
the period the Indemnitee is a director or officer of the Company (or is or was
serving at the request of the Company as a director, officer, employee, trustee
or representative of another corporation, partnership, joint venture, trust or
other enterprise, including any employee benefit plan) and shall continue
thereafter so long as the Indemnitee shall be subject to any possible claim or
threatened, pending or completed action, suit or proceeding, whether civil,
criminal or investigative, by reason of the fact that the Indemnitee was a
director or officer of the Company or serving in any other capacity referred to
herein.

 

4.            Contribution.

 

If the full indemnification provided in Section 1 hereof may not be paid to an
Indemnitee because such indemnification is prohibited by law, then in respect of
any actual or threatened proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such proceeding) the Company shall
contribute to the amount of expenses incurred by the Indemnitee for which
indemnification is not available in such proportion as is appropriate to reflect
(i) the relative benefits received by the Company on the one hand and the
Indemnitee on the other hand from the transaction from which such proceeding
arose and (ii) the relative fault of the Company and the Indemnitee, as well as
any other relevant equitable considerations.  The relative fault of the Company
(which shall be deemed to include its other directors, officers and employees)
on the one hand and of the Indemnitee on the other hand shall be determined by
reference to, among other things, the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent the circumstances
resulting in such expenses.  The Company agrees that it would not be just and
equitable if contribution pursuant to this section were determined by any method
of allocation which does not take account of the foregoing equitable
considerations.

 

7

--------------------------------------------------------------------------------


 

5.            Notification and Defense of Claim.

 

As soon as practicable after receipt by the Indemnitee of actual knowledge of
any action, suit or proceeding, the Indemnitee shall notify the Company thereof
if a claim in respect thereof may be or is being made by the Indemnitee against
the Company under this Agreement; provided, that the failure of the Indemnitee
to give such notice shall not relieve the Company of its obligations hereunder
except to the extent the Company is actually prejudiced by such failure.  With
respect to any action, suit or proceeding as to which the Indemnitee has so
notified the Company:

 

(a)           The Company will be entitled to participate therein at its own
expense; and

 

(b)           Except as otherwise provided below, the Company may assume the
defense thereof, with counsel reasonably satisfactory to the Indemnitee. After
the Company notifies the Indemnitee of its election to so assume the defense,
the Company will not be liable to the Indemnitee under this Agreement for any
legal or other expenses subsequently incurred by the Indemnitee in connection
with the defense, other than reasonable costs of investigation, including an
investigation in connection with determining whether there exists a conflict of
interest of the type described in (ii) of this paragraph, or as otherwise
provided in this paragraph. The Indemnitee shall have the right to employ his or
her counsel in such action, suit or proceeding but the fees and expenses of such
counsel incurred after the Company notifies the Indemnitee of its assumption of
the defense shall be at the expense of the Indemnitee unless (i) the Company
authorizes the Indemnitee’s employment of counsel, provided, that following a
Change of Control, the Indemnitee shall be entitled to employ his or her own
counsel at the Company’s expense after giving not less than 30 days’ notice to
the Company unless a majority of the Disinterested Directors determine that the
Indemnitee’s interests are adequately represented by the counsel employed by the
Company; (ii) the Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and the Indemnitee in the conduct of
the defense or (iii) the Company shall not have employed counsel to assume the
defense of such action, in each of which cases the fees and expenses of counsel
shall be at the expense of the Company. The Company shall not be entitled to
assume the defense of any action, suit or proceeding brought by or on behalf of
the Company or as to which the Indemnitee shall have made the conclusion
described in (ii) of this paragraph.

 

(c)           The Company shall not be obligated to indemnify the Indemnitee
under this Agreement for any amounts paid in settlement of any action or claim
effected without its written consent. The Company shall not settle any action or
claim in any manner which would impose any penalty or limitation on the
Indemnitee without the Indemnitee’s written consent. Neither the Company nor the
Indemnitee shall unreasonably withhold their consent to any proposed settlement.

 

6.            Undertaking to Repay Expenses.

 

In the event it shall ultimately be determined that the Indemnitee is not
entitled to be indemnified for the expenses paid by the Company pursuant to
Section 1(b) hereof or otherwise or was not entitled to be fully indemnified,
the Indemnitee shall repay to the Company such amount of the expenses or the
appropriate portion thereof, so paid or advanced.  Indemnitee shall reimburse
the Company for any amounts paid by the Company as indemnification of expenses 

 

8

--------------------------------------------------------------------------------


 

to the extent Indemnitee receives payment for the same expenses from any
insurance carrier or from another party.

 

7.            Notice.

 

Any notice to the Company shall be directed to Equitable Resources, Inc., 225
North Shore Drive, Pittsburgh, Pennsylvania 15212-5861, Attention:  Corporate
Secretary (or such other address as the Company shall designate in writing to
the Indemnitee).

 

8.            Enforcement.

 

In the event the Indemnitee is required to bring any action to enforce rights or
to collect monies due under this Agreement, the Company shall pay to the
Indemnitee the fees and expenses incurred by the Indemnitee in bringing and
pursuing such action if the Indemnitee is successful, in whole or in part, on
the merits or otherwise, in such action.  The Company shall pay such fees and
expenses in advance of the final disposition of such action on the terms and
conditions set forth in Section 1(b).

 

9.            Severability.

 

If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever:

 

(a)           the validity, legality and enforceability of the remaining
provisions of this Agreement (including without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby; and

 

(b)           to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any Section of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall be construed so as to
give effect to the intent manifested by the provision held invalid, illegal or
unenforceable.

 

10.          Indemnification Under this Agreement Not Exclusive.

 

(a)           The indemnification provided by this Agreement shall not be deemed
exclusive of any other rights to which the Indemnitee may be entitled under the
Articles of Incorporation of the Corporation or its Bylaws, any other agreement,
any vote of stockholders or directors, or otherwise, both as to action in the
Indemnitee’s official capacity and as to action in another capacity while
holding such office.  The protection and rights provided by this Agreement and
all of such other protections and rights are intended to be cumulative.

 

(b)           It is the intention of the parties in entering into this Agreement
that the insurers under any D & O Insurance policy shall be obligated ultimately
to pay any claims by Indemnitee which are covered by such policy or to give such
insurers any rights against the Company under

 

9

--------------------------------------------------------------------------------


 

or with respect to this Agreement, including, without limitation, any right to
be subrogated to any of Indemnitee’s right hereunder, unless otherwise expressly
agreed to by the Company in writing and the obligation of such insurers to the
Company or Indemnitee shall not be deemed reduced or impaired in any respect by
virtue of the provisions of this Agreement.

 

11.          Miscellaneous.

 

(a)           This Agreement shall be interpreted and enforced in accordance
with the laws of the Commonwealth of Pennsylvania.

 

(b)           This Agreement shall be binding upon the Indemnitee and upon the
Company, its successors and assigns, and shall inure to the benefit of the
Indemnitee and his or her heirs, executors, personal representatives and
assigns, and to the benefit of the Company, its successors and assigns.  If the
Company shall merge or consolidate with another corporation or shall sell,
lease, transfer or otherwise dispose of all or substantially all of its assets
to one or more persons or groups (in one transaction or series of transactions),
(i) the Company shall cause the successor in the merger or consolidation or the
transferee of the assets that is receiving the greatest portion of the assets or
earning power transferred pursuant to the transfer of the assets, by agreement
in form and substance satisfactory to the Indemnitee, to expressly assume all of
the Company’s obligations under and agree to perform this Agreement[; provided,
however, that the Company may assign this Agreement to its new holding company
in connection with a corporate reorganization transaction without obtaining
Indemnitee’s approval of the form of written agreement effecting such
assignment,](1) and (ii) the term “Company” whenever used in this Agreement
shall mean and include any such successor or transferee.

 

(c)           No amendment, modification, termination or cancellation of this
Agreement shall be effective unless in writing signed by both of the parties
hereto.

 

--------------------------------------------------------------------------------

(1)     Bracketed language is included in Indemnification Agreements entered
into on or after July 11, 2007.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on and as of the
day and year first above written.

 

 

EQUITABLE RESOURCES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------